Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
The claim statement is objected to because the additional statement included following the formal claim statement is impermissible. The claim shall be in formal terms to the ornamental design for the article as shown, or as shown and described, 37 CFR 1.153. Therefore, the following statement must be removed from the claim statement: 
[[Application for overall protection for industrial design(s) as shown and described.]]

35 U.S.C. 102(a)(1)

The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amazfit Band 5 Activity Fitness Tracker with Alexa Built-in because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The appearance of the Amazfit Band 5 Activity Fitness Tracker with Alexa Built-in is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. Int' l Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240 (Fed. Cir. 2009).


    PNG
    media_image1.png
    817
    313
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1067
    334
    media_image2.png
    Greyscale
 

“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)).
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,'  so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).
35 U.S.C. 102(a)(1)

The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiaomi Mi Band 5 (Black) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The appearance of the Xiaomi Mi Band 5 (Black) is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. Int' l Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240 (Fed. Cir. 2009).


    PNG
    media_image3.png
    382
    247
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    1067
    334
    media_image2.png
    Greyscale
 

“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)).
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,'  so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

The claim stands rejected under 35 U.S.C. 102(a)(1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DAVID DELESLINE whose telephone number is (571)272-8494. The examiner can normally be reached Monday - Friday 7:30 - 5:00 pm eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George A Bugg can be reached on (571)272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.D.D./Examiner, Art Unit 2911


/KEVIN K RUDZINSKI/Primary Examiner, Art Unit 2911